Citation Nr: 0816874	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 23, 
2005 for the grant of service connection for testicular 
atrophy.



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO in 
Columbia, South Carolina, which in part, granted service 
connection at a 20 percent rating for testicular atrophy, 
effective December 23, 2005.

In a statement received in November 2006, the veteran made 
arguments that could be construed as a claim for an increased 
rating for testicular atrophy.  This issue is referred to the 
RO for initial adjudication.


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim for service connection for testicular atrophy is a 
signed VA form 21-526 which is date-stamped as having been 
received by the RO on December 23, 2005. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 23, 2005 
for testicular atrophy have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue in this appeal 
arises from the veteran's disagreement with the effective 
date established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.

Analysis

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

In the present case, the earliest document that can be 
construed as a claim for service connection for testicular 
atrophy is the veteran's VA Form 21-526, Veteran's 
Application for Compensation and Pension which is date-
stamped as having been received by the RO on December 23, 
2005.

The veteran argues that he should have been informed that he 
should file for service connection by a doctor at the 
conclusion of his service in 1959.  There is no statutory or 
regulatory provision that would authorize VA to grant an 
earlier effective date for service connection on this basis.  
Applicable law and regulations provide that the effective 
date is controlled by the date VA received the claim.  

The veteran has not contended that he filed a claim prior to 
December 23, 2005, and there is no other evidence of an 
earlier claim.  The earliest effective date that can be 
granted for the service connection for testicular atrophy is 
the date of receipt of claim, December 23, 2005.

The law is controlling and not the facts.  The appeal for an 
earlier effective date than December 23, 2005, for the grant 
of service connection for testicular atrophy must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to an effective date earlier than December 23, 
2005 for the grant of service connection for testicular 
atrophy is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


